The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/226,592 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 04/09/2021 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner. The IDS entry marked by lined-through has not been considered by the Examiner because a copy of the document had not been provided.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-8, 10-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,010, 298 B2 “parent patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because there may be some differences in use or recitation of addition element or limitation in the claims, but the differences do not make the claims patentably distinct from each. For example, the claim 11 of instant application recites additional limitation “a second computer, among the plurality of computers included in the system”, which is not expressly recited in claim 11 of the parent patent. However, the claim 11 of the parent patent recites that a plurality of computers included in the system.


3.	Claims 1-8, 10-16, and 18-19 of instant application (Application No. 17/226,592) are compared to claims 1-18 of US Patent No. 10,049,054 B2 in the following table:
Application No. 17/226,592
Patent No. 11,010,298 B2
1. A method for managing data object contention in a computing system, the method comprising: 
receiving an intervention notification associated with a first request to obtain a first copy of a first data object, the first request associated with a first computing application, among a plurality of computing applications included in the computing system; 
recording, based at least in part on receiving the intervention notification, a first hot object status indicating that the first data object is a potential hot data object; 
suppressing, based at least in part on the recorded first hot object status indicating that the first data object is a potential hot data object, an action associated with performing an operation associated with the first data object; 





















receiving the first request; determining that the first request is associated with a read-only use of the first data object; 
determining that a second computing application, among the plurality of computing applications, has the first copy of the first data object; determining that a usage status of the first copy of the first data object comprises a shared status; 

and communicating, based at least in part on the first request associated with the read-only use of the first copy of the first data object and the first copy of the first data object having the shared status, a notification that the first request did not cause an intervention associated with the first copy of the first data object.
1. A method for managing data object contention in a computing system that includes a hot object table, the method comprising: 
receiving an intervention notification associated with a first request to obtain a first copy of a first data object, the first request associated with a first computing application, among a plurality of computing applications included in the computing system; 

recording, based at least in part on receiving the intervention notification, a first hot object status indicating that the first data object is a potential hot data object; and 
suppressing, based at least in part on the recorded first hot object status indicating that the first data object is a potential hot data object, an action associated with performing an operation associated with the first data object; 
wherein the hot object table comprises entries associated with respective data objects; wherein each entry of the hot object table includes at least one of the first hot object status and a second hot object status, the first hot object status, included in each entry of the hot object table, associated with the respective data object, the second hot object status, included in each entry of the hot object table, indicating that the respective data object is a confirmed hot data object; wherein each entry in the hot object table further comprises a respective counter; and wherein the method further comprises: receiving a request to obtain a copy of second data object; determining that the second data object is not included in the hot object table; and, in response to determining that the second data object is not included in the hot object table, selecting a matching entry of the hot object table to re-use in association with the second data object, wherein the matching entry corresponds to a third data object different from the second data object, and wherein the selecting the matching entry is based at least in part on the counter included in the matching entry.

9. The method of claim 1, further comprising: 
receiving the first request; determining that the first request is associated with a read-only use of the first data object; 

determining that a second computing application, among the plurality of computing applications, has the first copy of the first data object; determining that a usage status of the first copy of the first data object comprises a shared status; 
and communicating, based at least in part on the first request associated with the read-only use of the first copy of the first data object and the first copy of the first data object having the shared status, a notification that the first request did not cause an intervention associated with the first copy of the first data object.
2. The method of claim 1, wherein the intervention notification is further associated with the second computing application, among the plurality of computing applications, having the first copy of the first data object.
2. The method of claim 1, wherein the intervention notification is further associated with a second computing application, among the plurality of computing applications, having the first copy of the first data object.
3. The method of claim 2, wherein the receiving the intervention notification comprises the second computing application communicating the intervention notification and the first computing application receiving the intervention notification; and wherein the suppressing the action comprises the first computing application suppressing the action.
3. The method of claim 2, wherein the receiving the intervention notification comprises the second computing application communicating the intervention notification and the first computing application receiving the intervention notification; and wherein the suppressing the action comprises the first computing application suppressing the action.
4. The method of claim 2, wherein the first computing application is included in a first computer and the second computing application is included in a second computer communicatively coupled to the first computer.
4. The method of claim 2, wherein the first computing application is included in a first computer and the second computing application is included in a second computer communicatively coupled to the first computer.
5. The method of claim 4, wherein the first and second computer are communicatively coupled by a network, and wherein the receiving the intervention notification comprises: the network receiving the intervention notification from the second computing application, the network communicating the intervention notification to the first computing application, and the first computing application receiving the intervention notification from the network.
5. The method of claim 4, wherein the first and second computer are communicatively coupled by a network, and wherein the receiving the intervention notification comprises: the network receiving the intervention notification from the second computing application, the network communicating the intervention notification to the first computing application, and the first computing application receiving the intervention notification from the network.
6. The method of claim 1 wherein the operation is associated with the first computing application processing the first data object; and wherein the suppressing the action comprises at least one of: suppressing performing the action, deferring performing the action, retrying performing the action, terminating performing the action, suppressing an alternative action associated with the operation, deferring the alternative action, retrying the alternative action, and terminating the alternative action. 
6. The method of claim 1 wherein the operation is associated with the first computing application processing the first data object; and wherein the suppressing the action comprises at least one of: suppressing performing the action, deferring performing the action, retrying performing the action, terminating performing the action, suppressing an alternative action associated with the operation, deferring the alternative action, retrying the alternative action, and terminating the alternative action.
7. The method of claim 1, wherein the method further 
includes a hot object table;


















wherein the hot object table comprises entries associated with respective data objects;
wherein each entry of the hot object table includes at least one of the first hot object status and a second hot object status, the first hot object status, included in each entry of the hot object table, associated with the respective data object, the second hot object status, included in each entry of the hot object table, indicating that the respective data object is a confirmed hot data object;
wherein each entry in the hot object table further comprises a respective counter; and
wherein the method further comprises:
receiving a request to obtain a copy of second data object;
determining that the second data object is not included in the hot object table; and, in response to determining that the second data object is not included in the hot object table, selecting a matching entry of the hot object table to re-use in association with the second data object, wherein the matching entry corresponds to a third data object different from the second data object, and wherein the selecting the matching entry is based at least in part on the counter included in the matching entry.
1. A method for managing data object contention in a computing system that includes a hot object table, the method comprising: receiving an intervention notification associated with a first request to obtain a first copy of a first data object, the first request associated with a first computing application, among a plurality of computing applications included in the computing system; recording, based at least in part on receiving the intervention notification, a first hot object status indicating that the first data object is a potential hot data object; and suppressing, based at least in part on the recorded first hot object status indicating that the first data object is a potential hot data object, an action associated with performing an operation associated with the first data object; 

wherein the hot object table comprises entries associated with respective data objects; 
wherein each entry of the hot object table includes at least one of the first hot object status and a second hot object status, the first hot object status, included in each entry of the hot object table, associated with the respective data object, the second hot object status, included in each entry of the hot object table, indicating that the respective data object is a confirmed hot data object; wherein each entry in the hot object table further comprises a respective counter; and 
wherein the method further comprises: receiving a request to obtain a copy of second data object; 
determining that the second data object is not included in the hot object table; and, in response to determining that the second data object is not included in the hot object table, selecting a matching entry of the hot object table to re-use in association with the second data object, wherein the matching entry corresponds to a third data object different from the second data object, and wherein the selecting the matching entry is based at least in part on the counter included in the matching entry
8. The method of claim 7, wherein the method further comprises: setting the counter, included in a first entry of the hot object table, to an initial value; decrementing the counter included in the first entry based, at least in part, on a first set of computing applications, included in the computing system, having not used a data object associated with the first entry within a selected period of time; incrementing the counter included in the first entry based on the second computing application, included in the computing system, having used the data object associated with the first entry; and selecting the first entry as the matching entry based, at least in part, on the counter included in the first entry having a value less than a value of a respective counter included in an alternative entry of the hot object table.
7. The method of claim 1, wherein the method further comprises: setting the counter, included in a first entry of the hot object table, to an initial value; decrementing the counter included in the first entry based, at least in part, on a first set of computing applications, included in the computing system, having not used a data object associated with the first entry within a selected period of time; incrementing the counter included in the first entry based on a second computing application, included in the computing system, having used the data object associated with the first entry; and selecting the first entry as the matching entry based, at least in part, on the counter included in the first entry having a value less than a value of a respective counter included in an alternative entry of the hot object table.
10. The method of claim 1, further comprising: changing, in response to suppressing the action associated with performing the operation associated with the first data object, contents of an instruction pipeline.
10. The method of claim 1, further comprising: changing, in response to suppressing the action associated with performing the operation associated with the first data object, contents of an instruction pipeline
11. A system for managing data object contention, the system comprising: a first computer, among a plurality of computers included in the system; 
a second computer, among the plurality of computers included in the system; 

a first data object; and a first computing application, included in the first computer; 
wherein the first computer is configured to: receive an intervention notification associated with a first request to obtain a first copy of the first data object and, in response to receiving the intervention notification, to record a first hot object status indicating that the first data object is a potential hot data object; 
determine an action associated with the first application processing the first data object; and 
suppress the action based, at least in part, on the first hot object status indicating the first data object is a potential hot data object; 












and wherein the second computer is configured to: receive the first request to obtain the first copy of a first data object; 
determine that the second computer includes the first copy of the first data object; 
determine that the first request is associated with a read-only use of the first data object; 
determine that the second computer has the first copy of the first data object with a shared status; and communicate, based at least in part on the first request associated with the read-only use of the first copy of the first data object and the first copy of the first data object having the shared status, a notification that the first request did not cause an intervention associated with the first copy of the first data object.
11. A system for managing data object contention, the system comprising: a first computer, among a plurality of computers included in the system; 




a first data object; and a first computing application, included in the first computer; 

wherein the first computer is configured to: receive an intervention notification associated with a request to obtain a first copy of the first data object and, in response to receiving the intervention notification, to record, a first hot object status, indicating that the first data object is a potential hot data object; 

determine an action associated with the first application processing the first data object; 

suppress the action based, at least in part, on the first hot object status indicating the first data object is a potential hot data object; 
receive a request to obtain a second copy of the first data object; record a second hot object status, in response to the request to obtain the second copy and based, at least in part on the first hot object status indicating that the first data object is a potential hot data object, the second hot object status indicating that the first data object is a confirmed hot data object; and suppress the action based, at least in part, on the second hot object status indicating the first data object is a confirmed hot data object.

17. The system of claim 11, further comprising a second computer, among the plurality of computers included in the system, 
wherein the second computer is configured to: receive the first request to obtain the first copy of a first data object; 

determine that the second computer includes the first copy of the first data object; 
determine that the first request is associated with a read-only use of the first data object; 

determine that the second computer has the first copy of the first data object with a shared status; and communicate, based at least in part on the first request associated with the read-only use of the first copy of the first data object and the first copy of the first data object having the shared status, a notification that the first request did not cause an intervention associated with the first copy of the first data object.
12. The system of claim 11, wherein the first computer is further configured to: 












receive a request to obtain a second copy of the first data object; record a second hot object status, in response to the request to obtain the second copy and based, at least in part, on the first hot object status indicating that the first data object is a potential hot data object, the second hot object status indicating that the first data object is a confirmed hot data object; and suppress the action based, at least in part, on the second hot object status indicating the first data object is a confirmed hot data object.
11. A system for managing data object contention, the system comprising: a first computer, among a plurality of computers included in the system; a first data object; and a first computing application, included in the first computer; wherein the first computer is configured to: receive an intervention notification associated with a request to obtain a first copy of the first data object and, in response to receiving the intervention notification, to record, a first hot object status, indicating that the first data object is a potential hot data object; determine an action associated with the first application processing the first data object; suppress the action based, at least in part, on the first hot object status indicating the first data object is a potential hot data object; 

receive a request to obtain a second copy of the first data object; record a second hot object status, in response to the request to obtain the second copy and based, at least in part on the first hot object status indicating that the first data object is a potential hot data object, the second hot object status indicating that the first data object is a confirmed hot data object; and suppress the action based, at least in part, on the second hot object status indicating the first data object is a confirmed hot data object.
13. The system of claim 11, wherein suppressing the action comprises at least one of: suppressing performing the action, deferring performing the action, retrying performing the action, terminating performing the action, suppressing an alternative action associated with the processing of the first data object, deferring the alternative action, retrying the alternative action, and terminating the alternative action.
12. The system of claim 11, wherein suppressing the action comprises at least one of: suppressing performing the action, deferring performing the action, retrying performing the action, terminating performing the action, suppressing an alternative action associated with the operation, deferring the alternative action, retrying the alternative action, and terminating the alternative action.
14. The system of claim 11, further comprising an intervention module included in the first computer, wherein the intervention module is configured to receive the intervention notification and, in response, to communicate the intervention notification, to the first computing application; and wherein the first computing application is further configured to receive the intervention notification from the intervention module.
13. The system of claim 11, further comprising an intervention module included in the first computer, wherein the intervention module is configured to receive the intervention notification and, in response, to communicate the intervention notification, to the first computing application; and wherein the first computing application is further configured to receive the intervention notification from the intervention module.
15. The system of claim 11, wherein the system further comprises a network; 

wherein the network communicatively couples the first computer to the second computer; wherein the network is configured to receive the intervention notification from the second computer and to communicate the intervention notification to the first computer; and wherein the first computer is further configured to receive the intervention notification from the network.

14. The system of claim 11, wherein the system further comprises a network and a second computer; 
wherein the network communicatively couples the first computer to the second computer; wherein the network is configured to receive the intervention notification from the second computer and to communicate the intervention notification to the first computer; and wherein the first computer is further configured to receive the intervention notification from the network.
16. The system of claim 15, the system further comprises an intervention module configured to receive the intervention notification and, in response, to communicate the intervention notification, to the first computing application wherein the intervention module is included in at least one of the first computer, the first computing application, and the network; and wherein the first computing application is further configured to receive the intervention notification from the intervention module.
15. The system of claim 14, the system further comprises an intervention module configured to receive the intervention notification and, in response, to communicate the intervention notification, to the first computing application wherein the intervention module is included in at least one of the first computer, the first computing application, and the network; and wherein the first computing application is further configured to receive the intervention notification from the intervention module.
18. The system of claim 11, wherein the first computer is further configured to: change, in response to suppressing the action associated with performing the processing of the first data object, contents of an instruction pipeline.

18. The system of claim 11, wherein the first computer is further configured to: change, in response to suppressing the action associated with performing the operation associated with the first data object, contents of an instruction pipeline.
19. A method for managing data object contention in a computing system, the method comprising: receiving a request to obtain a copy of a data object; 

































determining that the request is associated with a read-only use of the data object; 




determining that a usage status of the copy of the data object comprises a shared status; and 
communicating, based at least in part on the request being associated with the read-only use of the data object and the copy of the data object having the shared status, a 
notification that the request did not cause an intervention associated with the copy of the data object.
1. A method for managing data object contention in a computing system that includes a hot object table, the method comprising: receiving an intervention notification associated with a first request to obtain a first copy of a first data object, the first request associated with a first computing application, among a plurality of computing applications included in the computing system; recording, based at least in part on receiving the intervention notification, a first hot object status indicating that the first data object is a potential hot data object; and suppressing, based at least in part on the recorded first hot object status indicating that the first data object is a potential hot data object, an action associated with performing an operation associated with the first data object; wherein the hot object table comprises entries associated with respective data objects; wherein each entry of the hot object table includes at least one of the first hot object status and a second hot object status, the first hot object status, included in each entry of the hot object table, associated with the respective data object, the second hot object status, included in each entry of the hot object table, indicating that the respective data object is a confirmed hot data object; wherein each entry in the hot object table further comprises a respective counter; and wherein the method further comprises: receiving a request to obtain a copy of second data object; determining that the second data object is not included in the hot object table; and, in response to determining that the second data object is not included in the hot object table, selecting a matching entry of the hot object table to re-use in association with the second data object, wherein the matching entry corresponds to a third data object different from the second data object, and wherein the selecting the matching entry is based at least in part on the counter included in the matching entry.


9. The method of claim 1, further comprising: 
receiving the first request; 

determining that the first request is associated with a read-only use of the first data object; 


determining that a second computing application, among the plurality of computing applications, has the first copy of the first data object; 

determining that a usage status of the first copy of the first data object comprises a shared status; and 
communicating, based at least in part on the first request associated with the read-only use of the first copy of the first data object and the first copy of the first data object having the shared status, a notification that the first request did not cause an intervention associated with the first copy of the first data object.



Conclusion
The prior art made of record and not relied upon are as follows:
1. Laudon (US 5680576 A).
2. Gomez et al. (US 20140219034 A1).
3. Gschwind et al. (US 9354885 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
May 5, 2022